      Case: 1:17-cv-00834-MRB Doc #: 76 Filed: 01/28/21 Page: 1 of 4 PAGEID #: 585




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                   CINCINNATI

 Alyssa Portnoy, et al.,                      :
                                              :       Case No: 1:17-cv-834
         Plaintiffs,                          :
                                              :
 v.                                           :       Judge: Michael R. Barrett
                                              :
 National Credit Systems, Inc.,               :
                                              :       Reply in Support of Defendant’s Motion to
         Defendant.                           :       Strike Class Allegations [Doc. 72]


 I.      Introduction

         Plaintiffs filed their memorandum in opposition [Doc. 73] to Defendant’s Motion

to Strike the Class Allegations [Doc. 72]. In that memorandum, Plaintiffs make two

unconvincing arguments. First, Plaintiffs argue that filing a motion for class certification

now will not prejudice Defendant. Plaintiffs’ only support for this conclusion is that

“[h]ad a motion for class action certification been filed prior to the Court’s decision

granting NCS’s motion for summary judgment, it would have been considered moot.”

Doc. 73, Page ID 576. Second, Plaintiffs argue that “[n]o Favorable [sic] merit decision

regarding NCS being found liable to the Plaintiffs for FDCPA Violations [sic] has been

issued.”1 Doc. 73, Page ID 577.

         As demonstrated below, Plaintiffs’ two arguments fail for the same reason: a

motion for class certification filed now would unduly prejudice Defendant. This is

because Plaintiffs will surely argue that putative class members have the benefit of the

Sixth Circuit’s conclusion that “Plaintiffs are correct that the claimed debt was not


         1
             That second argument is difficult to understand and not developed.




                                                  1
    Case: 1:17-cv-00834-MRB Doc #: 76 Filed: 01/28/21 Page: 2 of 4 PAGEID #: 586




expressly authorized by the lease.” If Plaintiffs intend to use the appellate decision to

benefit putative class members, that use would violate the one-way intervention rule.

II.    Class Certification would unduly prejudice Defendant.

       Plaintiffs intend to move for class certification, using the appellate decision against

Defendant NCS. On appeal, the Sixth Circuit concluded that “[b]ecause Plaintiffs are

correct that the claimed debt was not expressly authorized by the lease, we REVERSE

the district court’s decision as to the FDCPA claim against NCS.” Page ID # 555 (C.A. 6,

Case No. 20-3271). Although not conclusive of NCS’s liability, Plaintiffs will claim that

the appellate decision is favorable to Plaintiffs on the merits.

       With that language from the appellate decision, Plaintiffs intend to prosecute

claims for a class defined as:

       [A]ll those individuals who have been illegally charged fees for allegedly
       violating the notice requirements of the lease agreements with
       Williamsburg and have been pursued by the National, claiming that the
       alleged fees related to notice requirements of the lease agreements are
       allowed to be collected per the lease agreements.

Complaint, ¶ 6.

       No doubt, Plaintiffs will not concede, although they should, that the putative class

claims are subject to highly individualized inquiries and mini-trials. Instead, Plaintiffs

will move to certify class claims for pursuing “debt [] not expressly authorized by the

lease.” Page ID # 555 (C.A. 6, Case No. 20-3271).2




2If, on the other hand, Plaintiffs take the position that nothing in the appellate decision
would advance the alleged class claims, then the one-way intervention rule may not be
at play.


                                              2
    Case: 1:17-cv-00834-MRB Doc #: 76 Filed: 01/28/21 Page: 3 of 4 PAGEID #: 587




       Although “a district court is not required to rule on a motion for class certification

before ruling on the merits of [a] case”3, Plaintiffs may not wait to file their motion for

class certification until after they have received a favorable judgment on the merits. See

Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 546, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974);

Becherer v. Merrill Lynch, Pierce, Fenner, & Smith, Inc., 193 F.3d 415, 430 (6th Cir.

1999); Costello v. BeavEx, 810 F.3d 1045, 1058 (7th Cir. 2016).

       Here, Plaintiffs unduly delayed bringing a motion for class certification. Plaintiffs

filed their own motion for summary judgment on the merits on January 31, 2018, and

have never moved for class certification. Plaintiffs conducted discovery and responded to

the Defendants’ motions for summary judgment but chose not to bring a class

certification motion to the forefront.

III.   Conclusion

       It would be patently unfair to allow class members to review the merits decisions

of this Court and the Sixth Circuit Court of Appeals to determine whether they remain in

the class. Defendant NCS respectfully requests that this Court strike the class allegations

from Plaintiffs’ Complaint.

                                          Respectfully submitted,

                                          /s/Boyd W. Gentry
                                          Boyd W. Gentry (0071057)
                                          Zachary P. Elliott (0090057)
                                          Law Office of Boyd W. Gentry, LLC
                                          4031 Colonel Glenn Highway, First Floor

3 Miami Univ. Wrestling Club v. Miami Univ., 302 F.3d 608, 616 (6th Cir. 2002). In
Miami Univ. Wrestling Club, the plaintiff filed a motion for class certification, and that
motion was held in abeyance while the district court considered a dispositive motion.
They key fact is that the wrestling club plaintiff did not delay in bringing the motion for
class certification. In the case at bar, Plaintiffs have intentionally delayed the filing of
their motion for class certification until after they received a ruling they deem favorable
on the merits.


                                             3
   Case: 1:17-cv-00834-MRB Doc #: 76 Filed: 01/28/21 Page: 4 of 4 PAGEID #: 588




                                         Beavercreek, OH 45431
                                         Tel. (937) 839-2881
                                         Fax (800) 839-5843
                                         bgentry@boydgentrylaw.com
                                         zelliott@boydgentrylaw.com
                                         Counsel for National Credit Systems, Inc.

                                         /s/ Katrina M. DeMarte
                                         KATRINA M. DEMARTE (MI BAR NO. P81476;
                                         CO BAR NO. 43135)
                                         DEMARTE LAW, PLLC
                                         Attorney for National Credit Systems, Inc. –
                                         admitted pro hac vice
                                         39555 Orchard Hill Place, Suite 600
                                         PMB 6338
                                         Novi, Michigan 48375
                                         (313) 509-7047

                                Certificate of Service

    I certify that the foregoing Motion to Strike Class Allegationshas been served by the
Court's CM/ECF service to all counsel of record on January 28, 2021.


                                         /s/Boyd W. Gentry
                                         Boyd W. Gentry (0071057)




                                           4
